Per Curiam.
Service having been returned in the circuit court on a summons issued in favor of the. relator., against a foreign corporation, as having been made on the secretary, the service was set aside as irregular and unauthorized; and a mandamus is asked to vacate that action and restore the cause.
We think the statute {Comp. L., § 1/S35) providing for service of process on various named corporation officers was not designed to reach foreign corporations. It. could only be made to do so by interpolating various clauses and qualifications, which are not in any way referred to by the law, and which, could only be ascertained by decisions from time to time, upon peculiar circumstances. The statute needs no such modification if confined to our own corporations; and we must assume that as to foreign corporations, except as to cases where special provision has been made otherwise, the remedy must be sought as at common law. See Newell v. Great Western R. W. Co., 19 Mich., 336.
*39A remedy is given by attachment, when they have interests that can be reached by that process; and, in the case of some corporations, agents are required to be appointed, on whom personal service can be made; and evidence of such agency is required to be preserved, where it will be accessible to the public. In the absence of any such provision, it must be held that the' legislature has not thought it necessary to authorize personal service, in a jurisdiction where the corporation is not domiciled.
Mandamus refused.